Title: To George Washington from the Orange County Committee of Safety, 16 July 1776
From: Orange County Committee of Safety
To: Washington, George



Haverstraw [N.Y.] July 16th 1776

In Consequence of your Excellys Desire to receive timely Information of every Mœnuver which the Enemy on Hudsons River may make, to distress the Inhabitants at this extreme Busy Season, we can inform your Excelly that this Morng between the Hours of 10 & 11, the whole Fleet consisting of 2 Men of War and 3 Tenders made Sail from Niac, and about 12 came into Haverstraw Bay 40 Miles up the River from New York where after the Shipping came to Anchor the Tenders continued parading the Bay for half an Hour they came all to Anchor opposite to the House of captain Thiers, when four Barges fully manned, attempted to Land with a View as we conjecture to take of some Sheep and Cattle, which we had previously drove off—Notwithstanding they brought their Tenders so nigh the Shore as to cover the Landing of the Men in the Barges—yet having but a few Men we carried a firm Countenance to them, and with a few Shot being well levelled they thought proper to retreat without doing any Damage with their Cannon—If your Excellency can possibly spare a small Detachment from the continental Forces for a few Days, untill the Farmers can take in their Crops as it is now in the Height of their Harvest you will render us essential Service and a few Days now is of the utmost Consequence to them—When the Harvest is in we shall with the

utmost Chearfullness lend every Assistance in our power to promote the common weal of the Community.
We shall not press this Matter upon your Excellency, but doubt not you will see the Necessity which urges this Request and with due Respect remain your Excellys very humble Serts

Pr Order of Committee
John Coe deputy Chairman


P.S. We can further inform your Excely that the Enemy have sounded the Channel as far up as the mouth of the Highlands.

